NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0466n.06

                                          No. 13-6568
                                                                                      FILED
                                                                                 Jun 27, 2014
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                         DEBORAH S. HUNT, Clerk


KIMBERLY LARAY GRICE,                                   )
                                                        )
       Plaintiff-Appellant,                             )
                                                        )
               v.                                       )
                                                        )       ON APPEAL FROM THE
JACKSON-MADISON COUNTY GENERAL                          )       UNITED STATES DISTRICT
HOSPITAL DISTRICT, a/k/a WEST TENNESSEE                 )       COURT FOR THE WESTERN
HEALTHCARE,                                             )       DISTRICT OF TENNESSEE
                                                        )
       Defendant-Appellee.                              )
                                                        )
                                                        )
                                                        )


BEFORE: SUTTON and GRIFFIN, Circuit Judges; and SARGUS, District Judge.*

       PER CURIAM.

       Kimberly Grice appeals the district court’s order granting defendant’s motion for

summary judgment. We review the district court’s determination de novo. See Keith v. Cnty. of

Oakland, 703 F.3d 918, 923 (6th Cir. 2013).

       After carefully reviewing the record, the parties’ briefs, and the applicable law, we find

no error in the district court’s judgment. The reasoning that supports the judgment was clearly

and persuasively articulated by the district court, and our issuance of a detailed written opinion

would be unduly duplicative and serve no jurisprudential purpose. We therefore affirm the



       *
         The Honorable Edmund A. Sargus, Jr., United States District Judge for the Southern
District of Ohio, sitting by designation.
No. 13-6568
Grice v. W. Tenn. Healthcare


district court’s judgment for the reasons stated in that court’s opinion. See Grice v. Jackson-

Madison Cnty. Gen. Hosp. Dist., 981 F. Supp. 2d 719 (W.D. Tenn. 2013).

       The judgment of the district court is affirmed.




                                               -2-